Title: From Alexander Hamilton to William Duer, [20 April 1791]
From: Hamilton, Alexander
To: Duer, William


[Philadelphia, April 20, 1791]
Dear Sir
I send you herewith a plan for a manufacturing Society in conformity to the Ideas we have several times conversed about. It has occurred to me that Mr. Cazenove might be willing to adventure in the project. The good sense and discernment, which he possesses, assure me that he will readily appreciate whatever of good there may be in the plan, and there has appeared to me in him a disposition very liberal and very favourable to whatever tends to advance the prosperity of the country. Besides the merit to which he is intitled on this score as an evidence of the beneficence of his temper, he Seems to have adopted the solid position that those things which tend to promote the developpement and amelioration of the means of this country tend also to render his speculations on its affairs more beneficial and to enlarge the sphere for future operations. He will not improbably regard the projected undertaking in this light and could he be induced to engage in it, it would have an encouraging effect.
I flatter myself that the subscription for the first 100,000, will rapidly fill. When completed, I will lose no time in taking measures in cooperation with the Attornies named in the instrument to obtain the desired sanction of the State of Jersey. The more I have considered the thing, the more I feel persuaded that it will equally promote the Interest of the adventurers & of the public and will have an excellent effect on the Debt.
With sincere regard   I remain Dr Sir   Your obdt. Servt.
A. Hamilton.
Philada. April 20, 1791.
to Wm. Duer Esqr.
